

AMENDMENT NO. 8 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 8, 2020 by and among SOUTHWESTERN ENERGY COMPANY, a Delaware
corporation (the “Borrower”), the Lenders signatory hereto and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).


RECITALS:


WHEREAS, reference is made to that certain Credit Agreement dated as of April
26, 2018, by and among the Borrower, the Lenders from time to time party thereto
and the Administrative Agent (as amended by that certain Amendment No. 1 to
Credit Agreement dated as of October 23, 2018, that certain Amendment No. 2 to
Credit Agreement dated as of October 8, 2019, that certain Amendment No. 3 to
Credit Agreement dated as of November 1, 2019, that certain Amendment No. 4 to
Credit Agreement dated as of December 20, 2019, that certain Amendment No. 5 to
Credit Agreement dated as of January 31, 2020, that certain Amendment No. 6 to
Credit Agreement dated as of July 31, 2020, and that certain Amendment No. 7 to
Credit Agreement dated as of August 18, 2020, the “Existing Credit Agreement”,
and the Existing Credit Agreement, as amended hereby, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement, effective as of the Amendment No. 8
Effective Date (as defined herein), and the Lenders party hereto have agreed to
amend the Existing Credit Agreement as of such date as hereinafter set forth;


WHEREAS, effective as of the Amendment No. 8 Effective Date, Lenders
constituting the Required Lenders have agreed to reaffirm the amount of the
Borrowing Base as provided for herein;


WHEREAS, effective as of the Montage Merger Effective Date (as defined herein),
each Exiting Lender (as defined below) will assign and reallocate its Commitment
and Credit Exposure to the Increasing Lenders (as defined below) as set forth
herein; and


WHEREAS, in connection with the Montage Merger, the Borrower has requested that
the Increasing Lenders agree to (a) increase the Borrowing Base and (b) amend
certain provisions of the Credit Agreement, in each case effective as of the
Montage Merger Effective Date, and the Increasing Lenders have agreed to
increase the Borrowing Base and amend the Credit Agreement effective as of the
Montage Merger Effective Date, in each case as hereinafter set forth.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


Section 1.     Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement. In
addition, as used in this Amendment, the following terms have the meanings set
forth below:


“Exiting Lender” means each Lender identified as an “Exiting Lender” on Annex II
attached hereto.



--------------------------------------------------------------------------------





“Increasing Lender” means each Lender identified as an “Increasing Lender” on
Annex II attached hereto.


“Montage Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of February 28, 2019, by and among Montage, as borrower,
Bank of Montreal, as administrative agent, and the lenders party thereto from
time to time, as amended, supplemented or otherwise modified from time to time.


Section 2.     Amendments to Credit Agreement (Amendment No. 8 Effective Date).
Subject to the satisfaction of the conditions precedent set forth in Section 8
below, as of the Amendment No. 8 Effective Date, the Existing Credit Agreement
shall be amended as follows:


(a)    Section 1.01 of the Existing Credit Agreement is amended by amending and
restating the following defined terms:


“Aggregate Commitments” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised



--------------------------------------------------------------------------------



under it or to suspend any obligation in respect of that liability or any of the
powers under that Bail-In Legislation that are related to or ancillary to any of
those powers.


(b)    Section 1.01 of the Existing Credit Agreement is amended by adding the
following defined terms in appropriate alphabetical order:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Anticipated Transfer Period” has the meaning specified in Section 2.09(f)(ii).


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.


“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:



--------------------------------------------------------------------------------





(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or


(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;


(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or


(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication) and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Required
Lenders) and the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.12 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.12.



--------------------------------------------------------------------------------





“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:


(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”


“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.


“Early Opt-in Election” means the occurrence of:


(1) (i) a determination by the Administrative Agent; or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.12 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and


(2) (i) the election by the Administrative Agent; or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.


“Excess Cash Amount” has the meaning specified in Section 2.09(f)(i).


“Excluded Cash” means (a) any cash and cash equivalents to be used to pay
obligations of the Borrower and its Restricted Subsidiaries (including, without
limitation, obligations with respect to (i) payroll or employee benefits, (ii)
Taxes and (iii) royalties, working interest



--------------------------------------------------------------------------------



payments, vendor payments, suspense payments, production payments and similar
payments that are customary in the oil and gas industry) then due and owing (or
to be due and owing within five (5) Business Days of such date) and for which
the Borrower and its Restricted Subsidiaries have issued checks or have
initiated wires or ACH transfers in order to pay such obligations (or, in their
respective good faith discretion, will issue checks or initiate wires or ACH
transfers within five (5) Business Days in order to make such payments (such
checks, wires or ACH transfers referred to in this parenthetical, “Anticipated
Transfers”)), (b) any cash or cash equivalents set aside in cash collateral
accounts to cash collateralize Letters of Credit, and (c) any cash or cash
equivalents constituting purchase price deposits held in escrow pursuant to a
binding and enforceable purchase and sale agreement with an unaffiliated third
party containing customary provisions regarding the payment and refunding of
such deposits.


“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.


“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.


“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


“Specified Cap” means $200,000,000.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.


(c)    A new Section 1.07 is hereby added to the Existing Credit Agreement as
follows:



--------------------------------------------------------------------------------





SECTION 1.07. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any letter of
credit agreement or application related thereto, provides for one or more
automatic increases in the available amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum amount is
available to be drawn at such time.


(d)    Section 2.09 of the Credit Agreement is hereby amended by (i) renaming
clause (f) as clause (g); (ii) renaming clause (g) as clause (h); and (iii)
adding a new clause (f) after clause (e) therein that shall read as follows:


(f) Mandatory Prepayments with Excess Cash Amounts.


(i) If, at the end of the last Business Day of any week, the aggregate amount of
unrestricted cash and cash equivalents on hand of the Loan Parties minus
Excluded Cash at the end of such Business Day exceeds the Specified Cap (the
amount of such excess over the Specified Cap for such Business Day, the “Excess
Cash Amount”), then the Borrower shall prepay the Loans on the fifth (5th)
succeeding Business Day in an aggregate principal amount equal to the lesser of
(x) the Excess Cash Amount, and (y) the aggregate principal amount of Loans then
outstanding.


(ii) If any Anticipated Transfer is not made within the relevant five (5)
Business Day period referred to in the parenthetical to clause (a) of the
definition of “Excluded Cash” (such period, the “Anticipated Transfer Period”),
(A) the cash and/or cash equivalents associated with such Anticipated Transfer
shall be disqualified as Excluded Cash, (B) the Excess Cash Amount shall be
recalculated under clause (i) of this paragraph (f), giving effect to such
disqualified Excluded Cash and (C) if, as a result of such recalculation, the
Excess Cash Amount has increased from the prior calculation thereof, the
Borrower shall prepay the Loans in an aggregate principal amount equal to such
increase on the first Business Day after the end of the Anticipated Transfer
Period.


(iii) Any prepayment of Loans made pursuant to this paragraph (f) shall be
applied first to any outstanding ABR Loans to the full extent thereof before
being applied to Eurodollar Loans, in each case in a manner which minimizes the
amount of any payments required to be made by the Borrower pursuant to Section
2.14.


(e)    Section 2.12 of the Existing Credit Agreement is hereby amended by:


(i)    amending and restating the lead-in to clause (a) in its entirety as
follows:


Subject to clauses (b), (c), (d) and (e) of this Section 2.12, if prior to the
commencement of any Interest Period for a Eurodollar Borrowing:





--------------------------------------------------------------------------------



(ii)    amending and restating clause (b) in its entirety as follows:


(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., New York City time, on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower, so long as the Administrative Agent has not received, by such time,
written notice of objection to such proposed amendment from Lenders comprising
the Required Lenders; provided that, with respect to any such proposed amendment
containing any SOFR-Based Rate, the Lenders shall be entitled to object only to
the Benchmark Replacement Adjustment contained therein. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBO Rate with a Benchmark Replacement will occur prior to the
applicable Benchmark Transition Start Date.


(iii)    adding a new clause (c) that shall read as follows:


(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.


(iv)    adding a new clause (d) that shall read as follows:


(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes, and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.12, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.12.


(v)    adding a new clause (e) that shall read as follows:





--------------------------------------------------------------------------------



(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.


(f)    Section 4.02 of the Credit Agreement is hereby amended by:


(i) adding a new clause (f) that shall read as follows:


(f) In the case of any Credit Extension, the aggregate amount of unrestricted
cash and cash equivalents on hand of the Loan Parties (after giving effect to
such Credit Extension and the application of the proceeds thereof within five
(5) Business Days after the date of such Credit Extension) shall not exceed the
Specified Cap.


(ii) replacing the last paragraph of Section 4.02 in its entirety with the
following:


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c), (d) and (f) of this Section 4.02.


(g)    Section 9.02 of the Existing Credit Agreement is hereby amended by
replacing the words “Section 2.12(b)” therein with “Section 2.12(b) and (c)”.


(h)    Section 9.18 of the Existing Credit Agreement is hereby amended and
restated as follows:


SECTION 9.18 Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by an the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it,



--------------------------------------------------------------------------------



and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


(i)    Schedule 1.01A of the Credit Agreement shall be amended and restated in
its entirety to read as set forth on Annex I attached hereto.


Section 3.     Borrowing Base Reaffirmation (Amendment No. 8 Effective Date).
Effective as of the Amendment No. 8 Effective Date, the Borrowing Base is
reaffirmed to be $1,800,000,000 (the “Fall 2020 Redetermination”). The Borrowing
Base, as reaffirmed by this Section 3, shall remain in effect until the next
Scheduled Redetermination Date or the next adjustment to the Borrowing Base
under the Borrowing Base Adjustment Provisions, whichever occurs first; provided
that the Administrative Agent and the Required Lenders shall not request an
Interim Redetermination prior to the earliest of (i) the Montage Merger
Effective Date, (ii) the date the Montage Merger Agreement is terminated and
(iii) February 12, 2021. For the avoidance of doubt, the Fall 2020
Redetermination shall be deemed to be the Scheduled Redetermination which would
have otherwise occurred on October 1, 2020.


Section 4.     Assignments and Reallocations of Commitments; Adjustments to
Credit Exposures (Montage Merger Effective Date).


(a)    Effective as of the Montage Merger Effective Date (but immediately prior
to giving effect to Sections 5, 6 and 7 of this Amendment), the Exiting Lenders’
respective Commitments, Loans, LC Exposures and Swingline Exposures shall be
assigned and reallocated to the Increasing Lenders, such that after giving
effect to such assignments and reallocations (the “Reallocations”), (i) the
Commitments of the Lenders shall be as set forth on Annex III attached hereto
and (ii) the principal amount of the Loans owing to each Lender shall be equal
to such Lender’s Applicable Percentage (determined by reference to such Lender’s
Commitment as set forth on Annex III attached hereto) of the aggregate principal
amount of all Loans outstanding at such time. With respect to the Reallocations,
each Increasing Lender shall be deemed to have acquired the Commitment, Loans,
LC Exposure and Swingline Exposure assigned and reallocated to it from each of
the Exiting Lenders pursuant to the terms of the Assignment and Assumption
attached as Exhibit A to the Credit Agreement as if each such Increasing Lender
had executed an Assignment and Assumption with respect to such Reallocations.
Each of the Borrower, each Issuing Bank, the Swingline Lender and the
Administrative Agent hereby consents to the Reallocations.


(b)    Effective as of the Montage Merger Effective Date (but immediately prior
to giving effect to Sections 5, 6 and 7 of this Amendment), Schedule 2.01 to the
Credit Agreement shall be amended and restated in its entirety to read as set
forth on Annex III attached hereto.


(c)    Effective as of the Montage Merger Effective Date (but immediately prior
to giving effect to Sections 5, 6 and 7 of this Amendment), (i) each Increasing
Lender shall advance new Loans which shall be funded to the Administrative Agent
and used to repay Loans outstanding to each Exiting Lender, (ii) each Increasing
Lender’s participation in each Letter of



--------------------------------------------------------------------------------



Credit, if any, and each Swingline Loan, if any, shall be automatically adjusted
to equal its Applicable Percentage (after giving effect to the Reallocations),
(iii) such other adjustments shall be made as the Administrative Agent shall
specify so that the Credit Exposure applicable to each Increasing Lender equals
its Applicable Percentage (after giving effect to the Reallocations), and (iv)
the Borrower shall be required to make any break-funding payments to the Exiting
Lenders required under Section 2.14 of the Credit Agreement resulting from the
prepayment of Loans and the other adjustments described in this Section 4(c).


Section 5.    Exiting Lenders (Montage Merger Effective Date). Effective as of
the Montage Merger Effective Date (after giving effect to Section 4 of this
Amendment, but immediately prior to giving effect to Sections 6 and 7 of this
Amendment), (a) each Exiting Lender shall cease to be a party to the Credit
Agreement, (b) no Exiting Lender shall have any obligations or liabilities under
the Credit Agreement with respect to the period from and after the Montage
Merger Effective Date (after giving effect to Section 4 of this Amendment, but
immediately prior to giving effect to Sections 6 and 7 of this Amendment) and,
without limiting the foregoing, no Exiting Lender shall have any Commitment
under the Credit Agreement or any participation in any Letter of Credit or
Swingline Loan outstanding thereunder, and (c) no Exiting Lender shall have any
rights under the Credit Agreement or any other Loan Document (other than (i)
indemnification and other rights under the Credit Agreement expressly stated to
survive the termination of such agreement and the repayment of amounts
outstanding thereunder and (ii) any rights under the Credit Agreement or any
other Loan Document in respect of any Secured Swap Obligations owing to any
Exiting Lender). Each Exiting Lender joins in the execution of this Amendment
solely for purposes of effectuating this Amendment pursuant to Section 8 of this
Amendment and evidencing its agreement to the provisions of Section 4 and this
Section 5.


Section 6.    Amendments to Credit Agreement (Montage Merger Effective Date).
Subject to the satisfaction of the conditions precedent set forth in Section 9
below, effective as of the Montage Merger Effective Date, the Credit Agreement
shall be amended as follows:


(a)    The cover page of the Credit Agreement shall be amended to add “BANK OF
MONTREAL”, “TRUIST BANK” and “PNC BANK, NATIONAL ASSOCIATION” as Joint Lead
Arrangers and Joint Bookrunners.


(b)    Section 1.01 of the Credit Agreement shall be amended by amending and
restating the following defined terms:


“Issuing Bank” means each of (a) JPMorgan, (b) Bank of America, N.A., (c)
Citibank, N.A., (d) Mizuho Bank, Ltd, (e) Royal Bank of Canada, (f) MUFG Bank,
Ltd., (g) Wells Fargo Bank, National Association, (h) Bank of Montreal, (i)
Truist Bank, (j) PNC Bank, National Association and (k) any other Lender
identified by the Borrower pursuant to Section 2.04(k) (and reasonably
acceptable to the Administrative Agent) that agrees to act as an Issuing Bank,
in each case in its capacity as the issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.04(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to the “Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.





--------------------------------------------------------------------------------



“Joint Lead Arranger” means each of JPMorgan, Citibank, N.A., BofA Securities,
Inc., Wells Fargo Securities, LLC, Mizuho Bank, Ltd., MUFG Bank, Ltd., RBC
Capital Markets, LLC, Bank of Montreal, Truist Bank, and PNC Bank, National
Association and, collectively, the “Joint Lead Arrangers.”


“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the Existing Letters of Credit and the Montage Letters of Credit.


(c)    Section 1.01 of the Credit Agreement shall be amended by adding the
following defined terms in appropriate alphabetical order:


“Amendment No. 8” means that certain Amendment No. 8 to Credit Agreement,
entered into as of October 8, 2020, by and among the Borrower, the Lenders
signatory thereto and the Administrative Agent.


“Montage Letters of Credit” means, collectively, the letters of credit set forth
on Schedule 2.04A under the heading “Montage Letters of Credit”.


“Montage Loan Party” has the meaning assigned to such term in Amendment No. 8.


“Montage Merger Effective Date” has the meaning assigned to such term in
Amendment No. 8.


(d)    Section 2.04(l) of the Credit Agreement shall be amended by adding the
following at the end thereof:


On the Montage Merger Effective Date, each of the Montage Letters of Credit
shall be deemed to have been issued as a Letter of Credit under this Agreement
by the applicable Issuing Bank, and such Issuing Bank shall be deemed, without
further action by any party hereto, to have granted to each of the Lenders, and
each Lender shall be deemed, without further action by any party hereto, to have
acquired from such Issuing Bank, a participation (on the terms specified in this
Section 2.04) in each Montage Letter of Credit equal to such Lender’s Applicable
Percentage thereof. Each Lender acknowledges and agrees that its obligation to
acquire participations in Montage Letters of Credit pursuant to this paragraph
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Aggregate Commitments, and that each payment by a Lender
in respect of such participations shall be made without any offset, abatement,
withholding or reduction whatsoever.


(e)    Section 5.04 of the Credit Agreement shall be amended by adding the
following sentence to the end of such Section:


Notwithstanding anything to the contrary, the Borrower’s and its Subsidiaries’
obligations under this Section 5.04 shall be subject to Section 5.16.


(f)    Section 5.13 of the Credit Agreement shall be amended by replacing the
words “Subject to Section 5.12” each time such words are used therein with
“Subject to Section 5.12 and 5.16”.



--------------------------------------------------------------------------------





(g)    The Credit Agreement shall be amended by adding a new Section 5.16 as
follows:


SECTION 5.16 Post Montage Merger Effective Date Covenants. No later than thirty
(30) days after the Montage Merger Effective Date (or such later date as the
Administrative Agent may approve in its sole discretion), (a) the Borrower shall
deliver to the Administrative Agent (i) evidence of property and liability
insurance covering the Montage Loan Parties and their Properties satisfying the
requirements of Section 5.04 (without giving effect to the last sentence of such
Section) and otherwise with appropriate endorsements naming the Administrative
Agent, for the benefit of the Secured Parties, as “lender loss payee” under its
property loss policies to the extent insuring Collateral and as “additional
insured” on its comprehensive and general liability policies, well control and
gradual pollution policies, and (ii) if requested by the Administrative Agent,
copies of such insurance policies and (b) each Montage Loan Party shall have
caused such Montage Loan Party’s Deposit Accounts and Securities Accounts (in
each case, other than Excluded Accounts) to be Controlled Accounts.


(h)    Section 6.14 of the Credit Agreement shall be amended by replacing the
words “Subject to Section 5.12 and Section 5.13” therein with “Subject to
Section 5.12, Section 5.13 and Section 5.16”.


(i)    Section 7.01(c) of the Credit Agreement shall be amended by replacing the
reference to “5.12” therein with “5.12, 5.16”.


(j)    Schedule 1.01B of the Credit Agreement shall be amended and restated in
its entirety to read as set forth on Annex IV attached hereto.


(k)    The Credit Agreement shall be amended by adding Schedule 2.04A as set
forth on Annex V attached hereto and amending the Schedules section of the table
of contents to add a reference to “Schedule 2.04A – Montage Letters of Credit”,
in each case in the appropriate order.


Section 7.    Borrowing Base Increase (Montage Merger Effective Date). Effective
as of the Montage Merger Effective Date, the Borrowing Base is increased to be
$2,000,000,000 (the “Montage Merger Effective Date Redetermination”). The
Borrowing Base, as increased by this paragraph, shall remain in effect until the
next Scheduled Redetermination Date, the next Interim Redetermination Date or
the next adjustment to the Borrowing Base under the Borrowing Base Adjustment
Provisions after the Montage Merger Effective Date, whichever occurs first. For
the avoidance of doubt, the parties hereto agree that the Montage Merger
Effective Date Redetermination shall be neither a Scheduled Redetermination nor
an Interim Redetermination under the terms of the Credit Agreement.


Section 8.    Amendment No. 8 Effective Date; Conditions Precedent. This
Amendment and the amendments to the Existing Credit Agreement set forth in
Section 2 of this Amendment shall become effective on the date (the “Amendment
No. 8 Effective Date”) on which the following conditions have been satisfied:





--------------------------------------------------------------------------------



(a)    the Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent, a counterpart of this
Amendment executed by the Borrower, the Administrative Agent and each of the
Lenders;


(b)    the Borrower shall have paid, to the extent invoiced at or before 1:00
p.m., New York City time, on the Business Day immediately prior to the Amendment
No. 8 Effective Date, all out-of-pocket expenses required to be reimbursed or
paid by the Borrower pursuant to Section 9.03 of the Credit Agreement or any
other Loan Document;


(c)    the representations and warranties contained in Section 10 hereof shall
be true and correct; and


(d)    no Default or Event of Default shall have occurred and be continuing.


The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Amendment No. 8 Effective Date, and such notice shall be conclusive
and binding.


Section 9.    Montage Merger Effective Date; Conditions Precedent. The
amendments to the Credit Agreement set forth in Section 6 of this Amendment and
the Borrowing Base increase set forth in Section 7 of this Amendment shall
become effective on the date (the “Montage Merger Effective Date”) on which the
following conditions have been satisfied:


(a)    On or substantially simultaneously with the Montage Merger Effective
Date, the Montage Merger shall have been consummated in accordance with the
Montage Merger Agreement, and each consent, approval, filing, declaration and
registration required to be obtained under the Montage Merger Agreement shall
have been obtained.


(b)    The Administrative Agent (or its counsel) shall have received (i) that
certain engineering report concerning the Oil and Gas Properties of the
subsidiaries of Montage identified on Annex VI attached hereto (each, a “Montage
Loan Party” and collectively, the “Montage Loan Parties”) as of June 30, 2020,
prepared by or under the supervision of the chief engineer of Montage (the
“Montage Reserve Report”; the Oil and Gas Properties evaluated in the Montage
Reserve Report, the “Montage Borrowing Base Properties”), and (ii) a certificate
of a Responsible Officer (as such term is defined in the Montage Credit
Agreement) of an Montage Loan Party, certificating as to matters in the Montage
Reserve Report and which complies in all material respects with the requirements
of Section 8.12(c) of the Montage Credit Agreement.


(c)    The Administrative Agent (or its counsel) shall have received (in each
case, in form and substance acceptable to the Administrative Agent):


(i)    from each of the Montage Loan Parties, an executed counterpart of a
Subsidiary Guaranty Supplement (as defined in the Subsidiary Guaranty) and a
Security Agreement Supplement (as defined in the Security Agreement);


(ii)    Notes executed by the Borrower and payable to each Increasing Lender
requesting (at least one Business Day prior to the Montage Merger Effective
Date) a new Note reflecting such Increasing Lender’s increased Commitment, duly
completed and dated the Montage Merger Effective Date;





--------------------------------------------------------------------------------



(iii)    all UCC financing statements necessary or advisable to perfect the
security interests created by the Security Agreement (as supplemented by the
Security Agreement Supplement) with respect to the Montage Loan Parties;


(iv)    from each Montage Loan Party owning Montage Borrowing Base Properties, a
counterpart of each Mortgage (collectively, the “Montage Merger Effective Date
Mortgages”), signed on behalf of such party and properly notarized, such that
the Administrative Agent shall be reasonably satisfied that such Mortgages, when
taken together with all then-existing Mortgages, create first priority,
perfected Liens (subject only to Permitted Mortgaged Property Liens) on
Mortgaged Properties which represent at least 85% of the total PV-9 of the (x)
the Borrowing Base Properties evaluated in the Reserve Report most recently
delivered pursuant to Section 5.15 of the Credit Agreement and (y) the Montage
Borrowing Base Properties, taken together ((x) and (y) taken together, the
“Post-Montage Merger Borrowing Base Properties”);


(v)    title information with respect to the Loan Parties’ and the Montage Loan
Parties’ title to Hydrocarbon Interests constituting at least 80% of the total
PV-9 of the Post-Montage Merger Borrowing Base Properties and such information
shall not have revealed any condition or circumstance that would reflect that
the representations and warranties contained in Section 3.20(a) of the Credit
Agreement are inaccurate in any material respect (as applied to the Post-Montage
Merger Borrowing Base Properties);


(vi)    all original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Agreement (as
supplemented by the Security Agreement Supplement), together with an undated
stock power duly executed in blank by the registered owner thereof or any other
documents or instruments necessary to transfer such certificates for each such
certificate;


(vii)    appropriate Lien search results or certificates (including UCC search
certificates) as of a recent date reflecting no prior Liens encumbering the
assets of the Montage Loan Parties other than those being released on or prior
to the Montage Merger Effective Date or Permitted Liens;


(viii)    a certificate of the secretary or assistant secretary of each Montage
Loan Party, dated the Montage Merger Effective Date, certifying on behalf of
such Montage Loan Party:


(A)    that attached to such certificate are (1) a true and complete copy of the
certificate of incorporation and bylaws (or equivalent documents) of such
Montage Loan Party, as in full force and effect on the Montage Merger Effective
Date, and (2) a true and complete copy of a certificate from the appropriate
Governmental Authority of the jurisdiction of incorporation or organization of
such Montage Loan Party certifying that such Montage Loan Party is validly
existing and in good standing in such jurisdiction, dated a recent date prior to
the Montage Merger Effective Date, and (3) true and complete copies of
certificates from the appropriate Governmental Authority of each jurisdiction in
which such Montage Loan Party owns Oil and Gas Properties constituting
Collateral evidencing that such Montage Loan Party is in good standing and
authorized to do



--------------------------------------------------------------------------------



business in such jurisdiction, dated a recent date prior to the Montage Merger
Effective Date;


(B)    that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors (or other applicable
governing body) of such Montage Loan Party authorizing the execution, delivery
and performance of the Subsidiary Guaranty Supplement, the Security Agreement
Supplement, the Montage Merger Effective Date Mortgages and the other Loan
Documents to which such Montage Loan Party is or is intended to be a party; and


(C)    as to the incumbency and specimen signature of each officer of such
Montage Loan Party executing the Subsidiary Guaranty Supplement, the Security
Agreement Supplement, the Montage Merger Effective Date Mortgages and the other
Loan Documents to which such Montage Loan Party is or is intended to be a party;


(ix)    favorable, signed opinions (addressed to the Administrative Agent and
the Lenders and dated the Montage Merger Effective Date) of (A) Latham & Watkins
LLP, counsel for the Montage Loan Parties, covering such matters as the
Administrative Agent shall reasonably request and (B) Babst Calland, special
Ohio, Pennsylvania and West Virginia counsel for the Montage Loan Parties,
covering such matters relating to the Montage Merger Effective Date Mortgages to
be recorded in the States of Ohio, Pennsylvania and West Virginia as the
Administrative Agent shall reasonably request (and the Borrower hereby requests
each such counsel to deliver such opinions);


(x)    a certificate of the Borrower executed on its behalf by an Authorized
Officer dated the Montage Merger Effective Date:


(A)    certifying that the representations and warranties of the Loan Parties
(including, for the avoidance of doubt, the Montage Loan Parties) set forth in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, in the case of any such representations and warranties
that are qualified as to materiality or reference to Material Adverse Effect in
the text thereof, that such representations and warranties are true and correct
in all respects) on and as of the Montage Merger Effective Date, except to the
extent made as of a specific date, which representations and warranties shall be
true and correct in all material respects as of such specific date (or, in the
case of any such representation and warranties that are qualified as to
materiality or Material Adverse Effect in the text thereof, such representations
and warranties being true and correct in all respects as of such specific date);


(B)    certifying that at the time of and immediately after giving effect to the
Credit Extensions to be made on the Montage Merger Effective Date, no Default or
Event of Default has occurred and is continuing;


(C)    certifying as to the matters described in Sections 9(a), 9(e) and 9(f) of
this Amendment; and





--------------------------------------------------------------------------------



(D)    with respect to each Loan Party other than the Montage Loan Parties,
ratifying and reaffirming its obligations and liabilities under each of the Loan
Documents;


(xi)    all then-existing or available third party environmental reports,
environmental assessments and other reports relating to the environmental
condition of the Oil and Gas Properties of the Montage Loan Parties prepared at
the request of the Borrower and reasonably requested by the Administrative
Agent; and


(xii)    properly completed and signed IRS Form W‑8 or W-9, as applicable, for
each Montage Loan Party.


(d)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable to them on or prior to the Montage Merger
Effective Date, including (i) all fees required to be paid on the Montage Merger
Effective Date pursuant to that certain Fee Letter, dated as of the Amendment
No. 8 Effective Date, by and between the Borrower and the Administrative Agent
and (ii) to the extent invoiced at least one Business Day prior to the Montage
Merger Effective Date, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document (including the reasonable fees, disbursements and other charges of
Sidley Austin LLP, counsel to the Administrative Agent).


(e)    All consents or approvals required to be obtained from any Governmental
Authority in connection with the joinder of the Montage Loan Parties as Loan
Parties contemplated hereby shall have been obtained and be in full force and
effect.
(f)    No action or proceeding against any Montage Loan Party or its Properties
is pending or threatened in any court or before any Governmental Authority
seeking to enjoin or prevent the joinder of the Montage Loan Parties as Loan
Parties.


(g)    If requested by the Administrative Agent or any Lender at least five (5)
Business Days prior to the Montage Merger Effective Date, the Administrative
Agent or such Lender shall have received all documentation and other information
required by regulatory authorities or as may be required by the internal
policies of the Administrative Agent or such Lender with respect to the Montage
Loan Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.


(h)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that the principal of and interest on all loans and other
obligations accrued or owing under the Montage Credit Agreement shall have been
paid in full, all commitments thereunder shall have been terminated and all
Liens securing such obligations shall have been released (which payment,
termination and release may be contemporaneous with the satisfaction of the
conditions under this Section 9 and the application of proceeds of any
Borrowings to occur on the Montage Merger Effective Date).


The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Montage Merger Effective Date, and such notice shall be conclusive
and binding.


Notwithstanding anything to the contrary herein, the Montage Merger Effective
Date (including, for the avoidance of doubt, the Montage Merger Effective Date
Redetermination)



--------------------------------------------------------------------------------



shall not occur unless the conditions in this Section 9 are satisfied (or waived
pursuant to Section 9.02 of the Credit Agreement) on or before February 12,
2021. For the purpose of determining satisfaction of the conditions specified in
this Section 9, each Lender that has signed and delivered this Amendment shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 9 unless the Administrative Agent shall have
received written notice from such Lender prior to the Montage Merger Effective
Date specifying its objection thereto.


Section 10.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants that,
before and after giving effect to each of the amendments set forth in this
Amendment on the Amendment No. 8 Effective Date:


(a)    the representations and warranties set forth in Article III of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (or, in the case of any such representations and warranties that are
qualified as to materiality or Material Adverse Effect in the text thereof, such
representations and warranties are true and correct in all respects) on and as
of the Amendment No. 8 Effective Date, except to the extent made as of a
specific date, which representations and warranties shall have been true and
correct in all material respects as of such specific date (or, in the case of
any such representation and warranties that are qualified as to materiality or
Material Adverse Effect in the text thereof, such representations and warranties
shall have been true and correct in all respects as of such specific date); and


(b)    no Default or Event of Default has occurred and is continuing on the
Amendment No. 8 Effective Date.


Section 11.    Issuing Bank Agreement. Pursuant to Section 2.04(k) of the Credit
Agreement, the Borrower hereby provides notice to the Administrative Agent and
the Lenders of its designation of Bank of Montreal, Truist Bank and PNC Bank,
National Association (each, an “Additional Issuing Bank” and collectively, the
“Additional Issuing Banks”) as additional Issuing Banks, and that each
Additional Issuing Bank has accepted such appointment. The Additional Issuing
Banks, the Borrower and the Administrative Agent agree that this Amendment shall
constitute an Issuing Bank Agreement as described in Section 2.04(k) of the
Credit Agreement, to be effective as of the Montage Merger Effective Date.
Accordingly, from and after the Montage Merger Effective Date, (a) each
Additional Issuing Bank shall have all the rights and obligations of an Issuing
Bank under the Credit Agreement and the other Loan Documents, (b) references in
the Credit Agreement and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to include each Additional Issuing Bank in its capacity as an
Issuing Bank, and (c) the LC Issuance Limits of each Additional Issuing Bank are
as forth on Schedule 1.01B of the Credit Agreement, as amended by this
Amendment.


Section 12.     Confirmation of Loan Documents. Except as expressly contemplated
hereby, the terms, provisions, conditions and covenants of the Credit Agreement,
as amended by this Amendment, and the other Loan Documents remain in full force
and effect and are hereby ratified and confirmed, and the execution, delivery
and performance of this Amendment shall not, except as expressly set forth in
this Amendment, operate as a waiver of, consent to or amendment of any term,
provision, condition or covenant thereof. Without limiting the generality of the
foregoing, except pursuant hereto or as expressly contemplated or amended
hereby, nothing contained herein shall be deemed: (a) to constitute a waiver of
compliance or consent to noncompliance by any Loan Party with respect to any
term, provision, condition or covenant of



--------------------------------------------------------------------------------



the Credit Agreement or any other Loan Document; (b) to prejudice any right or
remedy that the Administrative Agent or any Lender may now have or may have in
the future under or in connection with the Credit Agreement or any other Loan
Document; or (c) to constitute a waiver of compliance or consent to
noncompliance by the Borrower with respect to the terms, provisions, conditions
and covenants of the Credit Agreement and the other Loan Documents made the
subject hereof.


Section 13.    Ratification of Collateral Documents. The Borrower hereby
acknowledges and ratifies, on behalf of itself and each other Loan Party, the
existence and priority of the Liens granted by the Loan Parties in and to the
Collateral in favor of the Secured Parties and represents and warrants, on
behalf of itself and each other Loan Party, that such Liens and security
interests are valid, existing and in full force and effect. The Borrower hereby
ratifies and confirms, on behalf of itself and each other Loan Party, each Loan
Party’s obligations under the Collateral Documents to which such Loan Party is a
party and hereby represents and acknowledges, on behalf of itself and each other
Loan Party, that the Loan Parties have no claims, counterclaims, offsets,
credits or defenses to the Loan Documents or the performance of their
obligations thereunder. Furthermore, the Borrower agrees, on behalf of itself
and each other Loan Party, that nothing contained in this Amendment shall
adversely affect any right or remedy of the Administrative Agent or the Lenders
under the Collateral Documents or any of the other Loan Documents. Finally, the
Borrower hereby represents and warrants, on behalf of itself and each other Loan
Party, that the execution and delivery of this Amendment and the other documents
executed in connection herewith shall in no way change or modify its or any
other Loan Party’s obligations as a debtor, pledgor, assignor, obligor, grantor,
mortgagor and/or chargor under any Collateral Document and the other Loan
Documents and shall not constitute a waiver by the Administrative Agent or the
Lenders of any of their rights against any Loan Party.


Section 14.     Effect of Amendment. From and after the Amendment No. 8
Effective Date, each reference in the Existing Credit Agreement to “this
Agreement”, “hereof”, or “hereunder” or words of like import, and all references
to the “Credit Agreement” in the Loan Documents and any and all other
agreements, instruments, documents, notes, certificates, guaranties and other
writings of every kind and nature shall be deemed to mean the Credit Agreement.
From and after the Montage Merger Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereof”, or “hereunder” or words of like import,
and all references to the “Credit Agreement” in the Loan Documents and any and
all other agreements, instruments, documents, notes, certificates, guaranties
and other writings of every kind and nature shall be deemed to mean the Credit
Agreement, giving effect to the matters provided for in Sections 4, 5, 6, 7 and
11 of this Amendment. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement and the other Loan Documents.


Section 15.    Costs and Expenses. Pursuant to the terms of Section 9.03 of the
Credit Agreement, the Borrower agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution and enforcement of this Amendment.


Section 16.    Choice of Law. This Amendment and all other documents executed in
connection herewith and the rights and obligations of the parties hereto and
thereto, shall be construed in accordance with and governed by the law of the
State of New York.





--------------------------------------------------------------------------------



Section 17.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the Credit
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Amendment shall become effective on the
Amendment No. 8 Effective Date, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Amendment that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be.


Section 18.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.


[Remainder of page intentionally left blank; signature pages follow.]














--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


SOUTHWESTERN ENERGY COMPANY,
a Delaware corporation




By: /s/ Michael Hancock
Name: Michael Hancock
Title: VP, Finance and Treasurer
































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as
Administrative Agent, a Lender and an Increasing
Lender




By: /s/ Arina Mavilian
Name: Arina Mavilian
Title: Executive Director


































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender and an
Increasing Lender



By: /s/ Raza Jafferi
Name: Raza Jafferi
Title: Director




































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as a Lender and an
Increasing Lender




By: /s/ Edward Park
Name: Edward Park
Title: Director




































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender and an Increasing
Lender




By: /s/ Ivan Davey
Name: Ivan Davey
Title: Vice President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



MUFG BANK, LTD.,
as a Lender and an Increasing Lender




By: /s/ Traci Bankston
Name: Traci Bankston
Title: Director






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender and an
Increasing Lender




By: /s/ Edward Sacks
Name: Edward Sacks
Title: Authorized Signatory






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as a Lender and an Increasing Lender




By: /s/ Kristan Spivey
Name: Kristan Spivey
Title: Authorized Signatory






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



BANK OF MONTREAL,
as a Lender and an Increasing Lender




By: /s/ Hill Taylor
Name: Hill Taylor
Title: Vice President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



SUMITOMO MITSUI BANKING
CORPORATION,
as a Lender and an Increasing Lender




By: /s/ Michael Maguire
Name: Michael Maguire
Title: Managing Director






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



BBVA USA,
as a Lender and an Increasing Lender




By: /s/ Gabriela Azcarate
Name: Gabriela Azcarate
Title: Senior Vice President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
as a Lender and an Increasing Lender




By: /s/ Michael Willis
Name: Michael Willis
Title: Managing Director




By: /s/ Ting Lee
Name: Ting Lee
Title: Director


































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH
as a Lender and an Increasing Lender




By: /s/ Trudy Nelson
Name: Trudy Nelson
Title: Authorized Signatory




By: /s/ Scott W. Danvers
Name: Scott W. Danvers
Title: Authorized Signatory




































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



TRUIST BANK
as a Lender and an Increasing Lender




By: /s/ James Giordano
Name: James Giordano
Title: Senior Vice President








































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as a Lender and an Increasing Lender




By: /s/ Larry Hayes
Name: Larry Hayes
Title: Director








































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender and an Increasing Lender




By: /s/ Nupur Kumar
Name: Nupur Kumar
Title: Authorized Signatory




By: /s/ Christopher Zybrick
Name: Christopher Zybrick
Title: Authorized Signatory




































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



HSBC BANK USA, N.A., as a Lender and an
Increasing Lender




By: /s/ Shaun R. Kleinman
Name: Shaun R. Kleinman
Title: Senior Vice President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)





--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender and an Increasing Lender




By: /s/ Cody Chance
Name: Cody Chance
Title: Vice President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)





--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Lender and an Increasing Lender




By: /s/ Kyle T. Helfrick
Name: Kyle T. Helfrick
Title: Vice President




































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)







--------------------------------------------------------------------------------



CITIZENS BANK, N.A.,
as a Lender and an Increasing Lender




By: /s/ David Stye
Name: David Stye
Title: Managing Director








































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



ABN AMRO Capital USA LLC,
as a Lender and an Exiting Lender




By: /s/ Darrell W. Holley
Name: Darrell W. Holley
Title: Managing Director




By: /s/ David Montgomery
Name: David Montgomery
Title: Managing Director






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



ING CAPITAL LLC,
as a Lender and an Exiting Lender




By: /s/ Juli Bieser
Name: Juli Bieser
Title: Managing Director




By: /s/ Lauren Gutterman
Name: Lauren Gutterman
Title: Vice President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



NATIXIS, NEW YORK BRANCH,
as a Lender and an Exiting Lender




By: /s/ Peter Bayard
Name: Peter Bayard
Title: Managing Director




By: /s/ Ajay Prakash
Name: Ajay Prakash
Title: Director






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as a Lender and an Exiting Lender




By: /s/ George E. McKean
Name: George E. McKean
Title: Senior Vice President








































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



GOLDMAN SACHS LENDING PARTNERS
LLC, as a Lender and an Increasing Lender




By: /s/ Jacob Elder
Name: Jacob Elder
Title: Authorized Signatory








































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC.,
as a Lender and an Increasing Lender




By: /s/ Julie Lilienfeld
Name: Julie Lilienfeld
Title: Authorized Signatory








































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



SHELL TRADING RISK MANAGEMENT, LLC,
as a Lender and an Increasing Lender




By: /s/ Carla E. Vincitore
Name: Carla E. Vincitore
Title: President






































































Signature Page to Amendment No. 8 to Credit Agreement
(Southwestern Energy Company)



--------------------------------------------------------------------------------



ANNEX I


SCHEDULE 1.01A


PRICING SCHEDULE



LevelFacility UsageEurodollar MarginABR MarginCommitment Fee RateIGreater than
or equal to 90%2.75%1.75%0.500%IIGreater than or equal to 75% but less than
90%2.50%1.50%0.500%IIIGreater than or equal to 50% but less than
75%2.25%1.25%0.500%IVGreater than or equal to 25% but less than
50%2.00%1.00%0.375%VLess than 25%1.75%0.75%0.375%

















































Annex I



--------------------------------------------------------------------------------



ANNEX II


Exiting Lenders


ING Capital LLC


Natixis, New York Branch

ABN Amro Capital USA LLC


KeyBank National Association


Increasing Lenders



JPMorgan Chase Bank, N.A.Bank of America, N.A.Wells Fargo Bank, National
AssociationCitibank, N.A.MUFG Bank, Ltd.Mizuho Bank, Ltd.Royal Bank of
CanadaBank of MontrealSumitomo Mitsui Banking CorporationCrédit Agricole
Corporate and Investment BankCanadian Imperial Bank of Commerce, New York
BranchBBVA USACredit Suisse AG, Cayman Islands BranchFifth Third BankPNC Bank,
National AssociationCitizens Bank, N.A.HSBC Bank USA, N.A.Regions BankGoldman
Sachs Lending Partners LLCMorgan Stanley Senior Funding, Inc.Shell Trading Risk
Management, LLCTruist Bank















Annex II



--------------------------------------------------------------------------------



ANNEX III


SCHEDULE 2.01

LENDERCOMMITMENTJPMorgan Chase Bank, N.A.$128,000,000Bank of America,
N.A.$128,000,000Wells Fargo Bank, National Association$128,000,000Citibank,
N.A.$128,000,000MUFG Bank, Ltd.$128,000,000Mizuho Bank, Ltd.$128,000,000Royal
Bank of Canada$128,000,000Truist Bank$128,000,000Bank of Montreal$128,000,000PNC
Bank, National Association$128,000,000Crédit Agricole Corporate and Investment
Bank$110,000,000Sumitomo Mitsui Banking Corporation$72,500,000Canadian Imperial
Bank of Commerce, New York Branch$72,500,000Credit Suisse AG, Cayman Islands
Branch$72,500,000BBVA USA$72,500,000Citizens Bank, N.A.$72,500,000HSBC Bank USA,
N.A.$72,500,000Fifth Third Bank$70,000,000Regions Bank$50,000,000Goldman Sachs
Lending Partners LLC$40,000,000Morgan Stanley Senior Funding,
Inc.$10,000,000Shell Trading Risk Management, LLC$5,000,000AGGREGATE
COMMITMENTS$2,000,000,000



































Annex III



--------------------------------------------------------------------------------



ANNEX IV


SCHEDULE 1.01B


LC ISSUANCE LIMITS



ISSUING BANKLC ISSUANCE LIMITJPMorgan Chase Bank, N.A.$50,000,000.00Citibank,
N.A.$50,000,000.00Mizuho Bank, Ltd.$50,000,000.00Bank of America,
N.A.$50,000,000.00Wells Fargo Bank, National Association$50,000,000.00MUFG Bank,
Ltd.$50,000,000.00Royal Bank of Canada$50,000,000.00Bank of
Montreal$50,000,000.00Truist Bank$50,000,000.00PNC Bank, National
Association$50,000,000.00























































Annex IV



--------------------------------------------------------------------------------



ANNEX V


SCHEDULE 2.04A


MONTAGE LETTERS OF CREDIT


Issuing Bank
Beneficiary
Letter of Credit Amount
Issue Date
Bank of Montreal
Columbia Gas Transmission, LLC
$13,468,500.00
5/19/2014
Bank of Montreal
Equitrans LP
$1,300,000.00
4/1/2019
Bank of Montreal
Rockies Express Pipeline LLC
$14,400,000.00
4/19/2019











































































Annex V



--------------------------------------------------------------------------------



ANNEX VI


Montage Loan Parties


1. Eclipse Resources I, LP, a Delaware limited partnership


2. Eclipse Resources-Ohio, LLC, a Delaware limited liability company


3. Triad Hunter, LLC, a Delaware limited liability company


4. Eclipse Resources-PA, LP, a Delaware limited partnership




































































Annex VI

